MEMORANDUM**
Anthony Crutcher appeals the denial of his habeas corpus petition brought under 28 U.S.C. § 2254. He contends that his “three strikes” sentence of 25 years to life imprisonment violates the Eighth Amendment because, like the petitioner in Ramirez v. Castro, 365 F.3d 755 (9th Cir. 2004), he was convicted of a non-violent theft offense that could have been charged as a misdemeanor. See id. at 768. This contention lacks merit because unlike the petitioner in Ramirez, Crutcher had a pri- or criminal history that involved violence. We reject Crutcher’s argument that tying up a victim in the commission of a burglary is comparable to the events described in Ramirez. See id.; see also Rios v. Garcia, 390 F.3d 1082, 1086 (9th Cir.2004).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.